Citation Nr: 9925404	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  96-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of 
mononucleosis.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Fort Harrison Regional Office (RO) that 
denied service connection for hearing loss and residuals of 
mononucleosis.  A June 1998 decision by the Board denied 
service connection for hearing loss and remanded the issue 
pertinent to mononucleosis.  

In July 1999, the veteran testified at a personal hearing 
before a member of the Board.  A transcript of that hearing 
has been associated with the claims file, and the case is 
again before the Board.   


REMAND

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
Board finds that the veteran's claim is well grounded.  That 
is, a plausible claim has been presented.  See Murphy, 
1 Vet.App. at 81.  In this case, service medical records 
document that the veteran was hospitalized for mononucleosis.  
The veteran has contended that problems persisted from that 
time.  Additionally, a medical statement dated in January 
1998 following a VA examination tends to support the claim.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); see 
also Littke v. Derwinski, 1 Vet. App. 90 (1990). 

At his July 1999 hearing, the veteran testified that he 
recently received a favorable decision for Supplemental 
Security Income benefits from the Social Security 
Administration (SSA).  Hearing transcript (T.), page 9.  He 
stated that he was given an examination in conjunction with 
that claim.  T. 17.  The decision from SSA and the records 
upon which it was based have not yet been associated with the 
claims file and such documents may be helpful in resolving 
the issue on appeal.  

The veteran was afforded a VA examination in June 1999.  The 
examiner, in reviewing the claims file, noted that a service 
separation examination, which had previously been referred 
to, was not of record.  The Board also did not locate that 
examination report.  If the RO does not identify it in the 
claims file, another request for service records should be 
made.   

In response to the Board's June 1998 remand, the RO sent a 
letter to the veteran in September 1998 in which he was 
requested to provide the names and addresses of post service 
medical sources pertinent to mononucleosis.  The veteran did 
not respond to that request.  However, the veteran still has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

1.  The RO should make another request 
for service medical records, if the 
separation examination for the veteran is 
not located in the claims file.     

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security/Supplemental Security 
Income disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should review the additional 
documents received, and if deemed 
necessary, the RO should forward the 
claims folder to the doctor who provided 
the June 1999 medical opinion (or other 
available expert) and he should be asked 
to review this information in order to 
determine if the veteran has post service 
disability related to the mononucleosis 
that he had in service.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


